EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-5, 7-11, 13-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 15 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
marking, by the one or more computer processors, one or more common data processes shared between the at least two or more sub-queries; 
combining, by the one or more computer processors, the one or more common data processes of the at least two or more sub-queries into a single shared common process;
responsive to a determination that one or more sub set relationships are shared between the at least two or more sub-queries, determining, by the one or more computer processors, an order class for the at least two or more sub-queries based on the one or more sub set relationships, wherein determining the order class includes transforming the query to include one or more differing aspects within the single shared common process, with the one or more differing aspects arranged based, at least in part, on a query style, a query type, and a query function; and 
replacing, by the one or more computer processors, an original location of the one or more common data processes with a signed node.
Claims 2-5, 7, 9-11, 13, 14, 16-18, and 20 are allowed by virtue of their dependency from claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157